DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s response to Office action was received on April 30, 2021.
Regarding the Claim Interpretation section, Applicant argues that the claims contain sufficient structural features to remove them from interpretation under 35 U.S.C. 112(f).  In response, Examiner does not find this argument to be persuasive.  This section at issue is not about whether the claims as a whole contain a sufficient amount of structural features, but rather whether the specific element/limitation of the “patient module” in claim 4 meets the requirements to avoid interpretation under 112(f)/sixth paragraph, including sufficient structural features.  Examiner does not see any structure recited for the “patient module” in claim 4.  Therefore, Examiner continues to maintain this interpretation of “patient module.”
In response to Applicant’s amendment of the claims, all of the 103 rejections, from the previous Office action, are hereby withdrawn.
In response to Applicant’s amendment of the claims, the corresponding 101 rejections, from the previous Office action, have been correspondingly amended, below in this Office action.
Regarding the 101 rejections, Applicant argues that the claims recite an approach with a clear technological connection, and elements that amount to far more than an abstract idea.  Examiner disagrees.  The technological connection here, and the 
Applicant further argues that the claims provide a clear inventive technological solution to a technical problem with elements that amount to significantly more than an abstract idea.  In response, the problem being addressed here does not appear to be a technical problem; it appears to relate to verification of fulfillment of a service request for a caregiver.  This is not a technical problem but rather a business process problem.  The additional elements do not amount to significantly more because they are merely generic/general-purpose computing components, which do not (by themselves) add significantly more to an abstract idea under USPTO 101 guidance.
Applicant next argues that the claims involve acceptable amount of distance or time differences, and that the concrete technical implementation is described with detailed technical implementation.  In response, the data processing with respect to the fields of acceptability is part of the abstract idea(s); the claims must still contain additional elements (beyond the abstract idea) that either integrate the abstract idea into a practical application or add significantly more, under such meanings in USPTO 101 guidance.  That is not the case here, with the generic computing components, as explained above and in the 101 rejections themselves.  Examiner disagrees that there is detailed technical implementation described, as the additional elements are merely generic computing components performing their typical functions.

Applicant further argues that there is an improvement to a technology related to automated computer verification of service completion and acceptable parameters thereof.  Examiner disagrees that there is an improvement to the computing technology here, because the computing components involved are merely generic/general-purpose computing components, being used for their typical functions.
Applicant references the GPS technology, but such technology was in widespread use in computing devices before Applicant’s priority date (in smart phones, for example), enough to be considered generic computing components for 101 Alice purposes here.  This is also true with respect to real-time data processing and communications (for example, see the telemetry field).
Applicant next argues that the claims are patent-eligible because they provide a new field of acceptability.  However, the provision of the field of the acceptability is merely part of the abstract idea, and additional elements beyond the abstract idea are needed to render patent-eligibility, in a way that is in accordance with USPTO 101 guidance.

Applicant argues that providing the adjustable field of acceptability is a technological solution to a technological problem, but, again, needing a tolerance for providing a business service, is a business process problem and not a technological problem.
Applicant argues based on McRO, but McRO had key differences from Applicant’s application, a major one being that McRO provided a technological improvement in the form of computer animation automation.  There is no such technological improvement in Applicant’s claims, as discussed above.
Therefore, Examiner does not find Applicant’s 101 arguments to be persuasive.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 


An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim(s) 1-9 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
As per Claim(s) 1, Claim(s) 1 recite(s):
- receiving a service request for a patient, the service request including a service location and a service time;
- establishing a field of acceptability for complying with the service request in accordance with one or more predetermined rules;
- receiving location data and time data from a caregiver assigned to service the service request;
- receiving a billing request associated with the service request;
- identifying, without user input, compliance with the service request by comparing the location data and the time data with the field of acceptability in accordance with the one or more predetermined rules;

- responsive to the data being outside of the field of acceptability based on one or more sets of location data and the time data, establishing a temporary field of acceptability;
- upon receiving a confirmation from a patient affirming that the caregiver is in or travelling to one or more new locations, incorporating the temporary field of acceptability into the field of acceptability.
Each of the above limitations falls within the abstract-idea category of “Certain methods of organizing human activity.”  Specifically, those limitations relate to the following subject matter that is grouped into the category of “Certain methods of organizing human activity”:
- commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations):  relates to service verification as part of a billing operation; since there is billing, this is a commercial interaction involving business relations;
- managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions):  manages the behavior of the caregiver by verifying that caregiver is fulfilling the service request correctly; also manages interactions between the caregiver and the patient.
To the extent that any of these limitations are recited alongside recitations of generic computer components, as described below in this rejection:  If a claim limitation, under its broadest reasonable interpretation, covers subject matter recognized as certain methods of organizing human activity but for the recitation of generic computer components, then it falls within the “Certain method of organizing human activity” grouping of abstract ideas.  Accordingly, the claim(s) recite an abstract idea.
This judicial exception is not integrated into a practical application because the additional elements when considered both individually and as an ordered combination do not integrate the abstract idea into a practical application.  The claim(s) recite the following additional elements/limitations, each of which are addressed in the list below with the reason(s) why they do not integrate the abstract idea into a practical application:
- computer; real-time data and communications; generated by a global positioning system (GPS) receiver; a first computing device; automatically performing steps; second computing device:  These element(s)/limitation(s) amount to mere instructions to apply an exception.  See MPEP 2106.05(f).  In making this determination, examiners may consider whether the claim invokes computers or other machinery merely as a tool to perform an existing process.  Mere instructions to apply an exception is a consideration with respect to both integration of an abstract idea into a practical application and significantly more.  MPEP 2106.05(f)(2) states:  “Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not provide significantly more. See Affinity Labs v. DirecTV, 838 F.3d 1253, 1262, 120 USPQ2d 1201, 1207 (Fed. Cir. 2016) (cellular telephone); TLI Communications LLC v. AV Auto, LLC, 823 F.3d 607, 613, 118 USPQ2d 1744, 1748 (Fed. Cir. 2016) (computer server and telephone unit).”  This is the case with these particular claim element(s)/limitation(s).  Those elements/limitations do not meaningfully limit the claim because implementing an abstract idea on a generic computer does not integrate the abstract idea into a practical application, similar to how the recitation of the computer in the claim in Alice amounted to mere instructions to apply the abstract idea of intermediated settlement on a generic computer.  Therefore, these particular claim element(s)/limitation(s) do not integrate the abstract idea into a practical application for at least this reason.
Thus, taken alone, the additional elements do not integrate the abstract idea into a practical application.  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.
Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  The claim(s) are directed to an abstract idea.

The claim(s) are not patent eligible.

As per dependent claim(s) 2-9, these claim(s) incorporate the above abstract idea via their dependencies on the respective independent claim(s).  The additional element(s)/limitation(s) of the respective independent claim(s) do not integrate the abstract idea into a practical application, nor do they add significantly more, with respect to those dependent claim(s), under the same reasoning as above with respect to the respective independent claim(s).
Those dependent claim(s) add the following generic computer components, which do not integrate the abstract idea into a practical application, nor add significantly more, under the same reasoning as given above with respect to generic computer components in the independent claim(s).  Those additional generic computer components and their corresponding dependent claim(s) are as follows:
- global positioning system (GPS) unit (claim 3);
- mobile device (claim 3);
- module (claim 4);
- one or more computing devices (claim 6);
- database (claim 6);
- user engagement panel (claim 8).
The remaining added elements/limitations of those dependent claim(s) do not integrate the abstract idea into a practical application nor add significantly more because they all merely add further functional step(s) and/or detail to the abstract idea; as part of the abstract idea, they cannot integrate into a practical application or be significantly more than the abstract idea of which they are a part.  For example, claim 2 merely further specifies the meaning of the field of acceptability.
Thus, taken alone, the additional elements do not integrate the abstract idea into a practical application, nor add significantly more.  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.

Claim(s) 1-9 are therefore not drawn to eligible subject matter as they are directed to an abstract idea that is not integrated into a practical application and is without significantly more.

Claim(s) 10-13 and 16-17 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
As per Claim(s) 10, Claim(s) 10 recite(s):
- receiving a service request for a patient, the service request including a service location and a service time;
- establishing a field of acceptability in accordance with one or more predetermined rules for complying with the service request;
- receiving location data and time data from a caregiver assigned to service the service request;
- identifying, without user input, non-compliance with the service request by comparing the location data and the time data with the field of acceptability in accordance with the one or more predetermined rules;
- responsive to identifying the non-compliance with the service request, outputting a notification to the caregiver of non-compliance with the service request, and at least one of: (i) prompting the caregiver 
- responsive to the data being outside of the field of acceptability based on one or more sets of location data and the time data, establishing a temporary field of acceptability;
- upon receiving a confirmation from a patient affirming that the caregiver is in or travelling to one or more new locations, incorporating the temporary field of acceptability into the field of acceptability.
Each of the above limitations falls within the abstract-idea category of “Certain methods of organizing human activity.”  Specifically, those limitations relate to the following subject matter that is grouped into the category of “Certain methods of organizing human activity”:
- commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations):  relates to service verification as part of providing a service; providing a service encompasses commercial, legal, marketing, and business-relation interactions;
- managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions):  manages the behavior of the caregiver by verifying that caregiver is fulfilling the service request correctly; also manages interactions between the caregiver and the patient.
To the extent that any of these limitations are recited alongside recitations of generic computer components, as described below in this rejection:  If a claim limitation, under its broadest reasonable interpretation, covers subject matter recognized as certain methods of organizing human activity but for the recitation of generic computer components, then it falls within the “Certain method of organizing human activity” grouping of abstract ideas.  Accordingly, the claim(s) recite an abstract idea.
This judicial exception is not integrated into a practical application because the additional elements when considered both individually and as an ordered combination do not integrate the abstract idea into a practical application.  The claim(s) recite the following additional elements/limitations, each of which are addressed in the list below with the reason(s) why they do not integrate the abstract idea into a practical application:
- computer; real-time data and communications; generated by a global positioning system (GPS) receiver; a first computing device; automatically performing steps; outputting by transmitting; a second computing device:  These element(s)/limitation(s) amount to mere instructions to apply an exception.  See MPEP 2106.05(f).  In making this determination, examiners may consider whether the claim invokes computers or other machinery merely as a tool to perform an existing process.  Mere instructions to apply an exception is a consideration with respect to both integration of an abstract idea into a practical application and significantly more.  MPEP 2106.05(f)(2) states:  “Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not provide significantly more. See Affinity Labs v. DirecTV, 838 F.3d 1253, 1262, 120 USPQ2d 1201, 1207 (Fed. Cir. 2016) (cellular telephone); TLI Communications LLC v. AV Auto, LLC, 823 F.3d 607, 613, 118 USPQ2d 1744, 1748 (Fed. Cir. 2016) (computer server and telephone unit).”  This is the case with these particular claim element(s)/limitation(s).  Those elements/limitations do not meaningfully limit the claim because implementing an abstract idea on a generic computer does not integrate the abstract idea into a practical application, similar to how the recitation of the computer in the claim in Alice amounted to mere instructions to apply the abstract idea of intermediated settlement on a generic computer.  Therefore, these particular claim element(s)/limitation(s) do not integrate the abstract idea into a practical application for at least this reason.
Thus, taken alone, the additional elements do not integrate the abstract idea into a practical application.  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.
Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  The claim(s) are directed to an abstract idea.

The claim(s) are not patent eligible.

As per dependent claim(s) 11-13 and 16-17, these claim(s) incorporate the above abstract idea via their dependencies on the respective independent claim(s).  The additional element(s)/limitation(s) of the respective independent claim(s) do not integrate the abstract idea into a practical application, nor do they add significantly more, with respect to those dependent claim(s), under the same reasoning as above with respect to the respective independent claim(s).
Those dependent claim(s) add the following generic computer components, which do not integrate the abstract idea into a practical application, nor add significantly more, under the same reasoning as given above with respect to generic computer components in the independent claim(s).  Those additional generic computer components and their corresponding dependent claim(s) are as follows:
- user engagement panel (claim 11);
- one or more computing devices (claim 12).
The remaining added elements/limitations of those dependent claim(s) do not integrate the abstract idea into a practical application nor add significantly more because they all merely add further functional step(s) and/or detail to the abstract idea; as part of the abstract idea, they cannot integrate into a practical application or be significantly more than the abstract idea of which they are a part.  For example, claim 17 merely adds a requirement for including the temporary field into the field of acceptability.
Thus, taken alone, the additional elements do not integrate the abstract idea into a practical application, nor add significantly more.  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.

Claim(s) 10-13 and 16-17 are therefore not drawn to eligible subject matter as they are directed to an abstract idea that is not integrated into a practical application and is without significantly more.

Claim(s) 18-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
As per Claim(s) 18, Claim(s) 18 recite(s):
- a plurality of service requests and first location data associated with a patient, each service request including one or more requested services and an anticipated duration of the requested service;
- receive second location data from a caregiver, wherein the second location data identifies location of the caregiver at times the caregiver are physically at the locations;
- receive a service request for a patient, the service request including a service location and a service time;
- establish a field of acceptability in accordance with one or more predetermined rules for complying with the service request;
- receive location data and time data from a caregiver assigned to service the service request;
- receive a billing request associated with the service request;
- identify, without user input, compliance with the service request by comparing the service location and the service time, respectively, with the location data and the time data in accordance with the one or more predetermined rules;

- responsive to the data being outside of the field of acceptability based on one or more sets of location data and the time data, establishing a temporary field of acceptability;
- upon receiving a confirmation from a patient affirming that the caregiver is in or travelling to one or more new locations, incorporating the temporary field of acceptability into the field of acceptability.
Each of the above limitations falls within the abstract-idea category of “Certain methods of organizing human activity.”  Specifically, those limitations relate to the following subject matter that is grouped into the category of “Certain methods of organizing human activity”:
- commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations):  relates to service verification as part of a billing operation; since there is billing, this is a commercial interaction involving business relations;
- managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions):  manages the behavior of the caregiver by verifying that caregiver is fulfilling the service request correctly; also manages interactions between the caregiver and the patient.
To the extent that any of these limitations are recited alongside recitations of generic computer components, as described below in this rejection:  If a claim limitation, under its broadest reasonable interpretation, covers subject matter recognized as certain methods of organizing human activity but for the recitation of generic computer components, then it falls within the “Certain method of organizing human activity” grouping of abstract ideas.  Accordingly, the claim(s) recite an abstract idea.
This judicial exception is not integrated into a practical application because the additional elements when considered both individually and as an ordered combination do not integrate the abstract idea into a practical application.  The claim(s) recite the following additional elements/limitations, each of which are addressed in the list below with the reason(s) why they do not integrate the abstract idea into a practical application:
- computer; database for storing; a server configured; generated/determined by one or more location identifier units of computing devices; one or more processors programmed; real-time data and communications; generated by a global positioning system (GPS) receiver; a first computing device; automatically performing steps; a second computing device:  These element(s)/limitation(s) amount to mere instructions to apply an exception.  See MPEP 2106.05(f).  In making this determination, examiners may consider whether the claim invokes computers or other machinery merely as a tool to perform an existing process.  Mere instructions to apply an exception is a consideration with respect to both integration of an abstract idea into a practical application and significantly more.  MPEP 2106.05(f)(2) states:  “Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not provide significantly more. See Affinity Labs v. DirecTV, 838 F.3d 1253, 1262, 120 USPQ2d 1201, 1207 (Fed. Cir. 2016) (cellular telephone); TLI Communications LLC v. AV Auto, LLC, 823 F.3d 607, 613, 118 USPQ2d 1744, 1748 (Fed. Cir. 2016) (computer server and telephone unit).”  This is the case with these particular claim element(s)/limitation(s).  Those elements/limitations do not meaningfully limit the claim because implementing an abstract idea on a generic computer does not integrate the abstract idea into a practical application, similar to how the recitation of the computer in the claim in Alice amounted to mere instructions to apply the abstract idea of intermediated settlement on a generic computer.  Therefore, these particular claim element(s)/limitation(s) do not integrate the abstract idea into a practical application for at least this reason.
Thus, taken alone, the additional elements do not integrate the abstract idea into a practical application.  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.
Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  The claim(s) are directed to an abstract idea.

The claim(s) are not patent eligible.

As per dependent claim(s) 19-20, these claim(s) incorporate the above abstract idea via their dependencies on the respective independent claim(s).  The additional element(s)/limitation(s) of the respective independent claim(s) do not integrate the abstract idea into a practical application, nor do they add significantly more, with respect to those dependent claim(s), under the same reasoning as above with respect to the respective independent claim(s).
Those dependent claim(s) add the following generic computer components, which do not integrate the abstract idea into a practical application, nor add significantly more, under the same reasoning as given above with respect to generic computer components in the independent claim(s).  Those additional generic computer components and their corresponding dependent claim(s) are as follows:
- wherein the first computing device includes a camera configured for taking a photograph having metadata verifying use of the first computing device to take the photograph at a particular location and at a particular time (claim 19);
- photograph (claim 20).
The remaining added elements/limitations of those dependent claim(s) do not integrate the abstract idea into a practical application nor add significantly more because they all merely add further functional step(s) and/or detail to the abstract idea; as part of the abstract idea, they cannot integrate into a practical application or be significantly more than the abstract idea of which they are a part.  For example, the remaining elements/limitations of claim 20 merely add a notification feature to the abstract idea.
Thus, taken alone, the additional elements do not integrate the abstract idea into a practical application, nor add significantly more.  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.

Claim(s) 18-20 are therefore not drawn to eligible subject matter as they are directed to an abstract idea that is not integrated into a practical application and is without significantly more.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
a.  Thompson, US 20070129967 A1 (automated method for medical care management);
b.  Mitchell, US 20110054924 A1 (patient communications device).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN ERB whose telephone number is (571)272-7606.  The examiner can normally be reached on M - F, 11:30 AM - 8 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFFREY ZIMMERMAN can be reached on (571) 272-4602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







nhe

/NATHAN ERB/Primary Examiner, Art Unit 3628